  Case 1:21-cv-00789-UNA Document 4 Filed 05/28/21 Page 1 of 2 PageID #: 57




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,                                        Case No.
        Plaintiff,                                             Patent Case
        v.                                                     Jury Trial Demanded
 Hillstone Networks Corp.,

        Defendant.


                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.



 Dated: May 28, 2021                Respectfully submitted,


                                    /s/ David deBruin (No. 4846)
                                    David deBruin (No. 4846)
                                    GAWTHROP GREENWOOD, PC
                                    3711 Kennett Pike, Suite 100
                                    Wilmington, DE 19807
                                    302-777-5353
                                    ddebruin@gawthrop.com

                                    Counsel for Plaintiff
                                    Nitetek Licensing LLC




                                                 1
  Case 1:21-cv-00789-UNA Document 4 Filed 05/28/21 Page 2 of 2 PageID #: 58




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on May 28, 2021, via the Court’s CM/ECF system.

                                  /s/ David deBruin (No. 4846)
                                  David deBruin (No. 4846)




                                               2
